UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1272


DANIEL ROSS; SONJA LEE,

                Plaintiffs – Appellants,

          v.

SANDY DAVID BARON, in his person and capacity as attorney
at law; JOHN R. DOC MCCAUSLIN, in his person and capacity
as Air Force Sergeant Association CEO; AIR FORCE SERGEANT
ASSOCIATION, its agents, or persons acting at its behest or
direction; TONI E. CLARKE, in her person and capacity as
state actor; DEBRA L. ZACHRY, in her person and capacity as
Maryland Attorney Grievance Commission Office Manager;
KENDALL R. RUFFATTO, in his person and capacity as Maryland
Attorney Grievance Commission Executive Secretary; GLEN M.
GROSSMAN, in his person and capacity as Maryland Attorney
Grievance Commission Bar Counsel; K. NADER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-02575-AW)


Submitted:   July 26, 2012                 Decided:   August 22, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Daniel Ross, Sonja Lee, Appellants Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Daniel H. Ross and Sonja Lee appeal from the district

court’s order dismissing their complaint with prejudice prior to

the issuance of summonses to Defendants.                  Because the majority

of the complaint was frivolous, we affirm the dismissal of all

of Appellants’ claims except the claim against Appellee Nader.

Regarding that claim, we modify the court’s order to show that

the dismissal is without prejudice.

            Because       Appellants      were      neither      prisoners      nor

proceeding     in   forma    pauperis,       the   provisions    of     28   U.S.C.

§§ 1915(e)(2), 1915A (2006) permitting sua sponte dismissal of

complaints which fail to state a claim are inapplicable.                        See

Stafford v. United States, 208 F.3d 1177, 1179 n.4 (10th Cir.

2000); Porter v. Fox, 99 F.3d 271, 273 n.1 (8th Cir. 1996).

However, frivolous complaints are subject to dismissal pursuant

to the inherent authority of the court, even when the filing fee

has been paid.      See, e.g., Mallard v. United States Dist. Court,

490 U.S. 296, 307-08 (1989) (“Section 1915(d) . . . authorizes

courts to dismiss a ‘frivolous or malicious’ action, but there

is little doubt they would have the power to do so even in the

absence of this statutory provision.”); Fitzgerald v. First E.

Seventh St., 221 F.3d 362, 364 (2d Cir. 2000).                     In addition,

because   a    court   lacks    subject       matter     jurisdiction    over    an

obviously     frivolous     complaint,       dismissal   prior   to   service    of

                                         3
process is permitted.                See Ricketts v. Midwest Nat’l Bank, 874

F.2d    1177,     1181-83       (7th    Cir.    1989);     Franklin        v.        Or.,     State

Welfare Div., 662 F.2d 1337, 1342-43 (9th Cir. 1981).

            We      find    that        the     claims      raised         in     Appellants’

complaint against Appellees Baron, McCauslin, Clarke, and the

Air Force Sergeant Association were frivolous for the reasons

stated     by     the    district       court.           See   Ross        v.     Baron,        No.

8:11-cv-02575-AW (D. Md. Feb. 17, 2012).                          Regarding the claims

against     the     employees          or     representatives         of        the    Maryland

Attorney         Grievance            Commission,          Appellants                lack       any

constitutional          right    to     require      a   State      Bar     to        process    a

grievance or conduct an investigation.                         See Doyle v. Oklahoma

Bar    Assoc.,     998    F.2d       1559,    1568     (10th   Cir.     1993).              Because

Appellants’ claims are without an arguable basis in law, these

claims are frivolous as well.

            Finally,        Appellants          sued     Nader,     a      district          court

clerk,    for     failing       to    issue    summonses       in   the     instant          case.

Initially, we note that Appellants should have filed this claim

as a separate lawsuit once the remainder of the lawsuit was

decided,    as     the     alleged          wrongful     non-issuance           of     summonses

occurred in the same pending lawsuit, and Nader is a federal,

not state, actor.          Moreover, a court clerk is generally entitled

to quasi-judicial immunity.                  See Briscoe v. LaHue, 460 U.S. 325,



                                                4
334-35 (1983).       Accordingly, we find that the premature claim,

as pled, was frivolous.

              However, we conclude that Appellants may be able to

plead a non-frivolous claim once the instant case is resolved.

It is not legally frivolous to argue that a district court clerk

is required to issue summonses upon filing of a complaint and

retains      no   discretion    to   choose     not   to   do   so,    given   the

applicable Rule. *      See Fed. R. Civ. P. 4(b).               As such, it is

arguable that refusal to issue the summons is beyond the clerk’s

jurisdiction.       See McCray v. Maryland, 456 F.2d 1, 6 (4th Cir.

1972)    (finding    clerk     not   entitled    to   judicial     immunity    for

failure to file paper because the act carried “no discretion”

and was “as ministerial and inflexibly mandatory as any of the

clerk’s responsibilities”).             Because Appellants may be able to

state    a    non-frivolous     claim    (thereby     preventing      sua   sponte

dismissal prior to service of process), we modify the district




     *
       As discussed in this opinion, however, we hold that
delaying issuance of the summonses until the court determined
that it had subject matter jurisdiction was proper court
procedure.   Nonetheless, although Appellants likely failed to
state a legally cognizable claim, we recognize that Appellants’
assertion that the clerk was required to issue summonses is not
without legal support.   See Neitzke v. Williams, 490 U.S. 319,
328 (1989) (“When a complaint raises an arguable question of
law, which the court ultimately finds is correctly resolved
against the plaintiff,” the complaint fails to state a claim but
is not frivolous.).



                                         5
court’s dismissal to show that this claim is dismissed without

prejudice.

              Based on the foregoing, we affirm the district court’s

order as modified.       We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                      AFFIRMED AS MODIFIED




                                      6